                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION
  MGP ELECTRONICS, INC.,                          )
                                                  )
          Plaintiff,                              )
                                                  )
          v.                                      )   Case No. 3:19-CV-717 JD
                                                  )
  ELECTRONIC DESIGN & SALES,                      )
  INC.,                                           )
                                                  )
          Defendant.                              )

                                     OPINION AND ORDER

       Plaintiff MGP Electronics, Inc. filed this action against defendant Electronic Design &

Sales, Inc., asserting claims for breach of contract and other related claims. It simultaneously

moved to stay the case, conceding that it was bound to arbitrate its claims. The plaintiff

apparently filed this action to protect its claims against the statute of limitations, perhaps on the

chance that the claims would not be found to be arbitrable. When it appeared, the defendant

argued that this case should have been filed in the Fort Wayne Division, not the South Bend

Division, so it moved to dismiss or transfer the case under 28 U.S.C. § 1406(a) and Local Rule 3-

1(b). It notes that its headquarters is in Fort Wayne, and that this case has nothing to do with

South Bend, so the case belongs in Fort Wayne.

       In response, the plaintiff argues that at the time it filed suit, it thought the upcoming

arbitration hearing would take place in South Bend. It thus filed in this division because a motion

to confirm an arbitration award may be filed in the district in which the award was made. 9

U.S.C. § 9. First, however, the arbitration has since been moved to Indianapolis, so there is no

reason to believe this will be the venue in which the award is made. Second, and more

fundamentally, this is not an action to confirm an arbitration award—the arbitration hasn’t even
taken place yet, so there is no award to confirm. The venue for confirming an arbitration award

(should one ultimately be issued) thus cannot justify the venue for the complaint the plaintiff

filed. Though the plaintiff apparently intends to first pursue its claims in arbitration, the

complaint seeks affirmative relief on those claims; the purpose of filing suit in that situation is

that if the arbitration falls through, a party will still be able to litigate its claims on their merits in

court, without having missed the statute of limitations. Because venue for the plaintiff’s claims

would be proper in Fort Wayne but not South Bend, this case should have been filed in the Fort

Wayne Division. The pending motion to stay can then be decided by the division in which the

case should have been filed. In the interests of justice, however, transfer rather than dismissal is

the appropriate outcome. There is no use dismissing a case if the case could be immediately

refiled in the transferee venue.

        Therefore, the Court GRANTS the motion to dismiss or transfer [DE 8] and ORDERS

this case to be transferred to the Fort Wayne Division.

        SO ORDERED.

        ENTERED: November 15, 2019

                                                        /s/ JON E. DEGUILIO
                                                 Judge
                                                 United States District Court




                                                     2
